 In the Matter of W. C. A. U., INCORPORATED, EMPLOYEEandINTER-NATIONALBROTHERHOODOF ELECTRICALWORKERS,A. F. OF L.,PETITIONERCase No.4-RC-554.-Decided January 12, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John H.Garver, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner contends that technical employees engaged inthe operation, maintenance, and repair of the Employer's technicalequipment (including those facilities used in transmitting, convert-ing, and,/or conducting audio, video, F. M., Facsimile, and/or radiofrequencies for use in broadcast, rebroadcast, audition, rehearsal, anytype of recording, or any of the technical equipment used in connec-tion with the same) at the Employer's radio and television stationlocated at Philadelphia, Pennsylvania, but excluding office and clericalemployees, engineers,2 and other supervisors within the meaning of1 The petitionand other papers were amended at the hearing to show the correct nameof the Employer.The partiesagree that engineers should beexcludedfrom the unit as supervisors.88 NLRB No. 17.68 W. C. A. U., INCORPORATED69the Act, constitute an appropriate bargaining unit.The Employerand the Intervenor,3 who represents these employees under contractwith the Employer, generally agree that the proposed unit is appro-priate.The parties, however, disagree as to the unit placement ofdolly-men, the stock boy, and assistant directors.Dolly-men:The Employer would exclude and the Petitioner andthe Intervenor would include, the dolly-men.The two dolly-mendrive the Employer's vehicles and move equipment and adjust lightsunder the direction of a technician.On field crews made up of fourtechnicians, the technicians and the dolly-man assigned to the crewwork under the immediate charge of a technician "supervisor." 4Both the technicians and the dolly-men are hired and work under thesupervision of engineers, who the parties agree are supervisors withinthe meaning of the Act.The Employer prefers to hire dolly-menwho have had some technical training.The Employer has promotedexperienced dolly-men to the classification of technician.Dolly-menwere not included in the bargaining contract between the Employerand the Intervenor.It, however, appears that the dolly-men work inclose association with the technicians, and their interests appear toliemost closely with those of the technicians.On the basis of thesefacts, we shall include them in the unit.Stock boy:The Employer would exclude and the Intervenor wouldinclude the stock boy.The Petitioner takes no position with regardto this employee.The stock boy receives and stores materials andequipment, the greater part of which is engineering equipment usedby the Employer's technicians.The stock boy distributes this equip-ment to technicians on request.His work was formerly handledentirely by the technicians.The stock boy, like the dolly-men, washired by and is under the direct supervision of an engineer.Theinterests of the stock boy, like those of dolly-men, appear to lie withthose of the technicians, and we shall therefore include him in the unit.Assistant directors:The Employer and the Petitioner would ex-clude, and the Intervenor would include, the assistant directors.Theassistant directors assist the producer-directors in the formation andorganization of television shows.They spend 75 percent of theirtime working on the set with the actors and the light and camera men.They move scenery, handle the title cards, props, and sound effects,and are in training to become producer-directors.Three of the six8 American Communications Association,CIO, Broadcast District Local No. 1, was allowedto intervene on the basis of its present contract which expires December 31, 1949.4The parties agree that the five technicians with the classification of "supervisor" arenot supervisors within the meaning of the Act and should be included in the unit.Theyare included in the present contract between the Intervenor and the Employer.There isnothing in the record to indicate that they should be excluded from the unit. 70DECISIONS OF NATIONALLABOR RELATIONS BOARDassistant directors have progressed to the point where they now handleshows on the air.Assistant directors are not included in the existingcontract for technicians;they are closely associated with producer-directors,and their interests are primarily allied to those of the pro=ducer-directors and not to those of the technicians.We shall there-fore exclude them from the unit of technicians.We find that all technical employees engaged in the operation, main-tenance, and repair of the Employer's technical equipment(includingthose facilities used in transmitting,converting and/or conductingaudio,video, F. M., Facsimile,and/or radio frequencies for use inbroadcast,rebroadcast,audition,rehearsal,any type of recording, orany of the technical equipment used in connection with the same),dolly-men, and stock boy at the Employer's radio and television sta-tion located at Philadelphia,Pennsylvania,excluding assistant direc-tors, office and clerical employees,and engineers and other supervisorswithin the meaning of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer,an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction,under the direction andsupervision of the Regional Director for the Region in which this casewas heard,and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election,including employees who did not workduring said payroll period because they were ill or on vacation, ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetherthey desire to be represented,for purposes of collective bargaining,by International Brotherhood of Electrical Workers, A. F. of L., orby American Communications Association, CIO, Broadcast DistrictLocal No. 1, or by neither.